Dooley, J.,
dissenting. I believe that 19 V.S.A. § 5 controls this dispute and, as a result, the jurisdiction nominally placed in the Commissioner of Motor Vehicles (Commissioner) was transferred to the Transportation Board (Board). My primary reason for reaching this conclusion is a 1986 amendment to the statutory authority of the Board, not mentioned or discussed by the majority.
Prior to July 1, 1986, the quasi-judicial powers of the Transportation Board were provided for in 3 V.S.A. § 3104.1 The Board had been created in 1975 to bring together in one place the quasi-judicial, policy-making and regulatory powers over transportation. Accordingly, § 3104(a) provided that all quasi-judicial (and other) functions relating to transportation exercised by three specified boards were “transferred to the transportation board as their successor.” 1975, No. 120, § 1, as amended by 1977, No. 263 (Adj. Sess.), § 4. The three specified boards were the Highway Board, the Aeronautics Board and the Public Service Board.2 Subsection (b) of § 3104 specified that notwithstanding (a), the duties and responsibilities of the Commissioner of Motor Vehicles “with regard to the suspension and revocation of licenses, including all quasi-judicial powers” continued in that Commissioner.3
*585Kelscot argues from subsection (b) that the Legislature must have intended to transfer the quasi-judicial powers of the Commissioner of Motor Vehicles, other than those involving the suspension and revocation of licenses, to the Transportation Board; otherwise, § 3104(b) was wholly superfluous. The Court labels § 3104(b) as “not applicable to the facts in this case.” I agree with the Court to the extent they hold that (b) alone can’t shift jurisdiction from the Commissioner to the Board. The shift of jurisdiction must be found in (a) somewhere; however, it is just not there because the Commissioner is not the Highway Board, the Aeronautics Board or the Public Service Board.
I don’t believe, however, that the language of § 3104(b) is wholly irrelevant to this case, even if it is superfluous as Kelscot suggests. It shows that the draftsperson of § 3104 thought there was a shift of some of the jurisdiction of the Commissioner to the Board. This intent is significant when we look at the 1986 amendment.
In the 1986 session, the Legislature transferred the power to make gasoline tax assessments from the Commissioner of Taxes to the Commissioner of Motor Vehicles. 1985, No. 207 (Adj. Sess.), § 1. That transfer bill was signed into law on June 2, 1986. 1986 House Jour. 1131.
A few days thereafter, on June 6, 1986, Act No. 269 was signed into law. 1986 House Jour. 1134. Section 1 moved, and amended, the “Charter” of the Transportation Board. Rather than specifying that the Transportation Board has the power and authority of certain formerly existing boards, the new section, 19 V.S.A. § 5, is more expansive. It states, simply: “(a) [t]he policy-making, regulatory and quasi-judicial functions relating to transportation shall be vested in the transportation board.” The former subsection (b) of 3 V.S.A. § 3104 is now included verbatim in subsection (b) of the new section, and § 3104 has been repealed. 1985, No. 269 (Adj. Sess.), § 2(4). Subsection (b) now makes sense because the grant of power to the Board is not limited to powers formerly held by specified boards. See State v. Kreth, 150 Vt. 406, 409, 553 A.2d 554, 556 (1988) (part of statute should not be construed as inoperative or surplusage). The grant of power in § 19 V.S.A. § 5(a) is broad *586enough to encompass former powers of the Commissioner of Motor Vehicles and clearly does so, except where subsection (b) leaves the responsibility with that Commissioner. We must assume that the amendment of the language from the former 3 V.S.A. § 3104(a) to the current 19 V.S.A. § 5(a) was intended to bring about a change in the law. See State v. Patch, 145 Vt. 344, 351, 488 A.2d 755, 760 (1985). Since 19 V.S.A. § 5 was enacted after 23 V.S.A. § 3112 (the hearing provision of 1986, No. 207), 19 V.S.A. § 5 controls and vests jurisdiction in the Board. See Looker v. City of Rutland, 144 Vt. 344, 347, 476 A.2d 141, 143 (1984).
The Court’s response to this analysis, as I understand it, is illogical. The Court’s position is that 23 V.S.A. § 3112 is “more specific” than 19 V.S.A. § 5(a) and, therefore, must control because the statutes are “in conflict.” This kind of analysis would prevent any kind of governmental reorganization unless the Legislature completed the massive job of specifically changing each statute that granted a power of responsibility to a specific officer.4 The statute-by-statute specification of power and responsibility will always be more specific than the general transfer of authority to another agency or authority. I can understand that argument when it is applied to enactments following the general reallocation of power and authority; that is, if 23 V.S.A. § 3112 had been enacted after 19 V.S.A. § 5, the Court would be correct. I cannot accept the argument when the reorganization statute is the later in time. In other words, the statutory construction issue should be controlled by the “last in time” rule, not by the “specific controls the general” rule.
Although it cannot be determinative of the statutory construction question, we should not ignore the more desirable assignment of quasi-judicial power that a finding of Transportation Board jurisdiction will bring about. We have, in other administrative hearing processes, “emphasized the necessity for *587impartiality and the avoidance of even the appearance of partiality.” In re State Aid Highway No. 1, Peru, Vt., 133 Vt. 4, 9-10, 328 A.2d 667, 670 (1974). There is nothing in this record to suggest that the Commissioner and the Department acted other than impartially and fairly. To the extent that the statute makes the Commissioner or his designee a judge of his own assessment, it creates an appearance of a closed mind when the Commissioner judges his own assessment. Adjudication by the Transportation Board, made up of independent citizens appointed by the Governor, eliminates any question of an appearance of partiality.
I would reverse for hearing before the Transportation Board.

 This section was added in 1975 when the Vermont Agency of Transportation and the Vermont Transportation Board were created for the first time as a “super-agency” for transportation matters.' See 1975, No. 120, § 1. See also 1977, No. 263 (Adj. Sess.), §§ 1-3.


 The Public-Service Board retained its utility jurisdiction.


 The phrase “including all quasi-judicial powers” was inserted in 1978 by 1977, No. 263 (Adj. Sess.), § 4. It clearly applies to quasi-judicial powers related to suspension and revocation of licenses. It does not apply to the quasi-judicial powers related to gasoline tax assessments.


 Ironically, the two statutes involved here are both implementing governmental reorganizations. The difference is that 23 V.S.A. § 3112 is specific because it was enacted to shift a narrow responsibility from the Commissioner of Taxes to the Commissioner of Motor Vehicles.